Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 08 August 2022 by Applicant’s Attorney Albert Bordas.

The application has been amended as follows: 
Title: 
“RIM ARRANGING DEVICE AND METHOD FOR ARRANGING A RIM” has been changed to “RING ARRANGING DEVICE”

Claims: 
Claim 1, line 1: 	“Ring arrangement device (10)” has been changed to -- A ring arrangement device (10) --

Claim 2. (Canceled).

Claim 3, line 1: 	“Ring arrangement device (10)” has been changed to -- The ring arrangement device (10) --

Claim 4. (Canceled). 

Claim 5, line 1: 	“Ring arrangement device (10)” has been changed to -- The ring arrangement device (10) --

Claim 6. 	(Currently Amended) The ring [[Ring]] arrangement device (10) according to claim 1, wherein a gripping device (28) is provided for gripping and 10inserting the conductors into one of the first, second or third rings (14a, 14b, 14c) and a controller (30) configured to control the ring positioning device (26) fastened to an axial actuator and the gripping device (28) fastened to a handling device.

Claim 7, line 1: 	“Ring arrangement device (10)” has been changed to -- The ring arrangement device (10) --

Claim 8-13. (Canceled).

Claim 14. (Canceled). 

Claim 15. 	(Currently Amended) The ring arrangement device (10) according to claim 7 further configured to, while inserting the first, second and third rings (14a, 14b and 14c):   
a) 	[[P]] pre-inserting the first ring 14a, 
b) 	[[R]] raising an upper part of the collecting receptacle (12), retracting the ring positioning slides (52) radially inwards, 
c) 	[[L]] lowering the upper part of the collecting receptacle (12), sliding out the ring positioning slides (52) radially outwards, 
d) 	[[P]] pre-inserting the second ring (14b), 
e) 	[[L]] lifting the upper part of the collecting receptacle (12), retracting the ring positioning slides (52) radially inwards, 
f) 	[[L]] lowering the upper part of the receptacle (12), extending the radial slides (52) radially outwards, 
g) 	[[P]] pre-inserting the third ring (14c), 
h) 	[[L]] lifting the upper part of the collecting receptacle (12), extending the radial slides (52) radially outwards, and 
i) 	[[L]] lowering the upper part of the collecting receptacle (12), lifting with joining device.

Reasons for Allowance
Claims 1, 3, 5-7 and 15 are allowed. Claims 2, 4 and 8-14 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 73 of the response filed on 01 June 2022, particularly on “the ring positioning device on which the support device and the holding devices are formed” on Page 84 reviewed carefully and the amendments of the claims 1, 3, 5-7 and 14 dated on 01 June 2022 along with the examiner’s amendment would overcome the drawing, specification and claim objections, and claim rejections based on 35 USC §112, 35 USC §102 and 35 USC §103.  

Regarding claim 1, the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a ring arrangement device to form a coil winding in which, the ring positioning device has radially or axially movable ring positioning slides which engage in the opening and on which the support device and the holding device are formed, and wherein the openings of the grooves are formed on an inner radial side and that a ring positioning slide movement device for radially or axially moving the ring positioning slide can be arranged radially within the collecting receptacle.

Prior art of record Koga (US 20100289374) teaches in Figs. 12 to 14 a stator in which the coil conductors (coil assembly 35) arranged into a post-core insertion shape into a collecting receptacle (insertion jig 52) by manipulating the shape of the coil end conductor portions that enables the coil conductors are inserted into the stator core easily and the need for further molding of the coil conductors after insertion into the stator core is eliminated. However, Koga fails to teach an insertion jig having radially or axially movable ring positioning slides which engage in the opening and on which the support device and the holding device are formed, as set forth in claim 1.

Prior art of record Andreas (WO 2019084587) teaches an apparatus and a method for forming coil conductors in Figs. 4a and 4b having a ring arrangement device (pre-positioning device 34), a collecting receptacle (holding device 2) and support device (guide grooves 21). However, Andreas does not teach a ring arrangement device in which a ring positioning device has radially or axially movable ring positioning slides which engage in the opening and on which the support device and the holding device are formed, or a ring positioning slide movement device for radially or axially moving the ring positioning slide can be arranged radially within the collecting receptacle.

Prior art of record Miyawaki (US 20190190359) teaches coil assembling apparatus including a coil segment shaping section having a ring arrangement device (Figs 2 to 4), collecting receptacle (segment arrangement drum 105), ring positioning device (blades 108), a support device (holders 145) and a holding device (guide member 112). Prior art of record Yasuyuki (WO 2013153594) teaches a stator manufacturing assembling device (100) having a collecting receptacle for holding the conductors and inserting into the stator. However, Miyawaki and Yasuyuki are silent on a ring positioning device having radially or axially movable ring positioning slides which engage in the opening and on which the support device and the holding device are formed. 
Therefore, claim 1 is allowed and claims 3, 5-7 and 15 are allowed as they inherit all the limitations of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729